DETAILED ACTION
IDS
            It is noted that the applicant has listed a large number of documents for consideration in the IDS submitted in this application.  As per MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office.  Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2).  As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided.   It is suggested that applicants eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant' s attention and/or are known to be of most significance.  Consideration by the examiner of the information submitted in an IDS means that the examiner has considered the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search, 609.05(b).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadarajan (9,837,270).
Varadarajan teaches a method for depositing a silicon carbide layer comprising (see Fig. 5 and related text, including filling features):
- depositing a first thickness of SiCxOyNz (col 27, lines 22-50) and
- depositing a second thickness (same citation, also repeating the process as per (col 1, lines 34-67) and (col 14, lines 28-40).
- the teachings include applying hydrogen by a remote plasma generator to each thickness, and repeating the entire process.
In regard to increasing a size of the size of the opening near a top surface of each of the features, ‘270 does not explicitly state that the same occurs – but does teach densification (see summary).  The densification (i.e. applying the H plasma) affects the opening at the top of the feature and densification is understood to cause some amount of shrinkage.  Also, per the process H and C is removed and the film is cross-linked (col 13, line 42- col 14, line 10, col 8, lines 8-27), further teaching such shrinkage.  It is lastly noted that per instant specification the conditions for effecting a densification are the same as the conditions for increasing a size of the openings near the features (i.e. the process conditions are not taught to vary between the two effects) – as described, for example in [0052-28].  Further, the application teaches that the removal of carbon specifically effects the increase of the opening near the top, see [0049], and, as pointed out above, the process of ‘270 removes C, therefore one necessarily expects the same results of increasing an opening at the top of the features by removing C in both the instant application and prior art.
Regarding claim 2, the gap is understood to be filled (col 12, lines 5-12).
Regarding claim 3, the claimed variables necessarily have some setpoint in the process of the prior art – the claim limitations are met as the combined teachings include that the relative size of the top of the opening is increased, therefore the settings result in such.  The arguments applied above also suggest the opening of the top is increased more than the bottom – particularly wherein the process is a layer by layer process and the hydrogen is understood not to affect deeper layers.
Regarding claims 42-45, all elements are taught as per above – the teachings of ‘270 include the repeated process and, as noted, the densification.  Further to claim 43, the process of ‘270 includes cross-linking as noted (therefore further supporting that the same process of the prior art and instant application lead to the same results) and the opening at the top is also addressed above.  In regard to the treatment properties, claim 45 does not actually require any particular setpoints to result in a composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (9,837,270).
Regarding claims 4 and 5, the combined art is silent on the amount of time that the plasma is exposed to the substrate, but wherein Hanawa teaches that the plasma is exposed to the substrate in order to increase the size of the opening, it would be further obvious to control the plasma time and application frequency to produce a desired gap fill, which would include a plasma time of 0.5-120 seconds and a treatment frequency of 10A if that resulted in an optimal gap fill.  Further, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as plasma application time and frequency.
Further, the teachings of Hanawa include that the purpose of the hydrogen is to edge back (sputter) the edges therefore one would understand that this needs to be performed at appropriate intervals in between deposition process.
Regarding claim 6, ‘207 teaches 1-10% hydrogen (col 18, lines 40-68), therefore overlapping the claimed range.  While the application of hydrogen doesn’t explicitly (as per ‘207) include etching the top corners, one of ordinary skill would expect the use of the hydrogen to density the film as per ‘207 to be a minimal amount as required by the combined art in order to actually etch away film.  Further, as argued per claims 4 and 5 above, a routine process variable must be shown as critical for patentability.  In this case, as noted, the teachings of ‘207 in any case overlap.
Regarding claims 7 and 8, further to arguments above, it would have been obvious to repeat the cycles of first and second (and other) layers in order to optimize the gap fill as taught by Hanawa.  Such optimization would include a thickness between 0.5 and 4.5A if that resulted in optimal gap fill.  
Regarding claims 16 and 17, the claim does not explicitly require a time above zero, but, further, the Examiner takes Official Notice that it is known to have small delays between steps – or at least a purge step to remove reactants before other steps, such as the hydrogen treatment step or a further deposition step.
Claims 1-8, 16, 17 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (9,837,270) in view of Hanawa (2005/0211170).
The teachings of ‘270 are described above in regard to claim 1 and will not be repeated.  The teachings do not expressly suggest opening the top edges to improve gap fill, but Hanawa teaches that it is useful to apply hydrogen to improve gap fill by etch the top edges of feature openings [0006].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the hydrogen plasma of Hanawa (and ‘207) in order to etch the openings of a device structure as Hanawa teaches that it is operable and known to do the same in order to improve gap-fill.  One would apply the hydrogen plasma of Hanawa and/or that of ‘207 in order to etch the openings as needed (such that the top portion is opened more than the bottom portion) – in either case, the hydrogen plasma would be modified as needed to result in the etching as described for improving gap fill.
Claims 2-8, 16 and 17 are rejected as per above and not repeated.
Regarding claims 42-45, these claims are addressed as per the 102 rejection, and further in view of the teachings of Hanawa.

Claims 25-41 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan view of LaVoie (2015/0110968) and alternatively in further view of Hanawa.
The teachings of ‘270 are applied above per claim 1 and not repeated – the teachings include all elements except that the radicals from the remote plasma source are flowed through a showerhead.
LaVoie teaches that in a CVD process, a remote plasma is introduced into a chamber via a showerhead [0023].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to introduce the plasma of ‘270 through a showerhead as LaVoie teaches that such is an operable manner of feeding a remote plasma to a substrate.
As ’270 teaches densification and teaches performing the process layer-layer, there is a certain amount of shrinkage, as shrinkage is understood in a densification process.  In the interest of compact prosecution (and the requirements of claim 30), the teachings of Hanawa as applied to claim 1 above are also applied in the alternative.  The teachings include that the hydrogen plasma effects an etching that opens up the edge of the feature allowing for better gap fill.  It is further noted that, per the instant application, the same sets of conditions are responsible for the same densification, as outlined above per the 102 rejection over ‘270 and not repeated.
Regarding claim 26, ‘270 teaches a conformality of over 80% (col 21, lines 4-25).
	Regarding claim 27, all elements are taught per above expect for the claimed hydrogen concentration.  The combined teachings with Hanawa further direct one to etch the top edges of openings, it would have been further obvious to modify all process variables, such as the hydrogen concentration, in order to effect the same.  Hanawa particularly teaches that hydrogen is substituted for helium in such a process, therefore directing one to go beyond the 1-10% exemplified by ‘270, if that resulted in an effective opening the gap.
	Regarding claim 28, as per above, the low-k gap-fill is silicon carbide.
	Regarding claim 29, the teachings include various ranges of SiC materials (col 4, lines 1-35) based on the desired film properties, the teachings include formation of a film with about 10-40% carbon if that meets the desired film properties as per ‘207.
Regarding claim 30, the teachings of Hanawa are applied and further support the opening of the top portion.  In any case the teachings of ‘270, as applied to claim 1, include the same process steps as claimed and taught in the instant specification and therefore would be expected to provide the same results.
Regarding claim 31, ‘270 teaches such precursors (summary).
Regarding claims 32 and 33, the plasma source is inductively or capacitively coupled (col 23, lines 26-35).
Regarding claim 34, as addressed above per claims 2 and 30, the same results of treating the top portion preferentially are addressed /understood by the prior art, particularly wherein the process is layer by layer and the hydrogen plasma necessarily impacts the top surface.
Regarding claim 35, as per above the film is densified and shrinked.
Regarding claim 36, as per ‘207, the processes are performed in situ and repeatedly, therefore it is understood there is no vacuum break.
Regarding claims 37-39, ‘270 teaches co-flowing a reactant that tunes the film, with or without plasma exposure (col 1, line 34-col 2, line 20, col 8, lines 7-44).
Regarding claim 40, ‘270 teaches ~6-10 kW, while not describing a particular time period, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as process time. Absent evidence showing such criticality use of the claimed time would have been prima facie obvious. 
Regarding claim 41, the dielectric is below 4.0 (col 21, lines 40-55).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appro-priate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examin-ation under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 16, 17, and 25-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-6 of copending Application No. 17/658,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘935 include all requirements of instant claim 1 including the steps of forming the silicon carbide film and applying hydrogen to increase the size of the opening.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).
/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715